DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 8/18/21 has been entered. 
In response to applicant’s amendment all the prior art rejection has been withdrawn.
Claims 1- 20 are pending in the application.  
Response to Arguments
3.	Applicant’s arguments filed on 8/18/21 have been fully considered and are persuasive.  
Applicant’s arguments, see page 8 - 12 of the remarks, filed 8/18/21, with respect to claims 1 - 14,  rejection of 101, claims 1- 20 , rejection of 112(b) , claims 1-11, 15, 17 , 19 , rejection of 103 have been fully considered and are persuasive. Therefore, the rejection of claims 1-20, has been withdrawn and are allowed. 
In response to Applicant’s arguments see page 8 – 12 , of the remarks, filed 8/18/21, with respect to claims 1 - 14,  rejection of 101, claims 1- 20 , rejection of 112(b) , claims 1-11, 15, 17 , 19 , rejection of 103 have been fully considered and are persuasive and thus  overcome the current prior art rejection . Additional searches do not find prior art of record (s). Therefore, the rejection of claims 1-20, has been withdrawn and are allowed. 

Allowable Subject Matter
4.	Claims 1- 20 are allowed.
Reason for allowance 
5.	The following is an examiner's statement of reasons for allowance:
The prior art Carlson considered as monitoring semiconductor wafer fabrication, for example by inspection of an edge exclusion zone of a wafer, including optimization fabrication process. Carlson, does not disclose nor fairly suggests, detecting features of “semiconductor chips,” but rather a semiconductor wafer (i.e., before subsequent fabrication steps would be performed to define a semiconductor chip or any geometric features of such a semiconductor chip). Carlson clearly fails to disclose or suggest these features as “remove distortion from the one or more images to generate refined versions of the one or more images; extract actual features of the semiconductor chip as observed from the one more images, wherein the actual features comprise geometric patterns formed in the semiconductor chip following the stage of the fabrication;  determine synthesized ideal features for the semiconductor chip associated with completion of the stage in the fabrication from the refined versions of the one or more images; and compare the actual features to the synthesized ideal  features to determine whether anomalies associated with the stage exist in the semiconductor chip, ”  ( as recited in claim 1, 15, 19 ). The prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Claims 1 -20, are allowed.
Claims 2 - 14, are dependent upon claim 1.

Claims 20, is dependent upon claim 19.   
6.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is. 571-272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm EST and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Sheela C Chawan/
Primary Examiner, Art Unit 2669

.